-.
                       Courz. -r OF
..
 ~
                                           wRl'l     IJ'O_ .
[ 1R.LIJL          CiJufl,:f CJ                                     \A.l f\ II tJo _
  [·fRu~L wufl..'T' 1\lo_ 23,551~ Z.3rl_ DJS1RlL7 Couf,{ of: f3t
C.orJ -rt.rJn £fZE 1\1 rJ b rft·,
                                                              -2_-
                                                             II I.
     •. ;;JJ.i.STIF/c_A-rtol\)            J=o~ 5u£SE.QuEIJ'I W({J7 711\Jb                      FoR.. FILINb
                    DR.lGJill~L           PE117to/\J foP-.. uJRt-r OF HJJB.EAS CoRPU.S

              A~PLICAN'I                  t::IR6uf.S    IJIA"f ---- fl'{ A      P{{£fo/JD£R.AAiLE OF   -tHE
       E\JiD£1\Jc._E , ·i5ut' Forz. f'll~                      JLLE6..P£~L 'I ACJlJ RE ~..S £b...                                       .          j


                    A £Uib£AJ11AR. Y H£t                                                             -3-
                                                                   1 V.
                                               {;. R.Du lt.lb!S.     f:.of..._ REL I E. f
                                                                                              '

                      APfLLc._,Al
            Wl-1 t:N ·J'I-J £ lEN HAf\Jc£. YV1 &\1 '( l S 1M fJtzDP £. ~- S ££ E'X.. fA f\ L £
            f\ Lcl-1- - t q (£ .S.uJ_ 3d_ s og IJ -r 51 3. C1£X: _ ce_ . A PP'" Zoo6 1 .




    1 - SEE           A T-rAcHrvt   £,,rr s_

                                                                     3.
                                             -4-
~·      , 1H£ SEcotJJJ &JHAAlc.E.M&J'l uJAS TJRIJPPEIJ AS
      r\t:;;~Lf:C i~l:l ON tHE Jub6ME/l)f"" [stEt A 17ACI-IM£1llT' 3]
     AtJD t-r WAS D~DPPEb B.£cJJtASE. I'L u.JA.S ILLEGAL t PL I CJJ 1\J -r 1J P-.Gu £S -t fl rrr fS o -tH tHE C.tJ f1 A tJ c£ M E/1)1..$
       WEfZE VDib t<11\Jh -rH-E l=tf...S.-( WJJS ILLEb/JLV USED
       AV\lb ·1H £ f>ui\J/Sfl fill £1\JI WouLD H~ t1 £ 8 EEAJ LESS~ tZ IF
       11-ttS ILLEGAL F LRS [ 61\JH ANC£ M &J'{ IAJou L.D No-( ff AU£
       ·B f;;£rJ USE[) Al ~ H£ woaL.b fAcE A L lESS£({ SE.AJ'f£11/c!: .
       0 r: 2_- Jo vrzs-               fJ pPL/C;(JI'J
                                      I>             -r    l s A r_ 'TLlA l  v    fN/t)OCE/1)7
       of: (HE. &\JJ-J/J/\JC£fJ S £N [ E AI CE uJH l cH V loLA 7£5:. 1/IE
       t {6 fl1 J.1 Al fVl EJ\J Drvl EN "I uLS ~Co/US 71/u '1 ION. A 5. t.tJ1£AlcG.
        uJI-/LcH lS oUER. 'i'fl£ !Y1AJX.INI£AIV1 IS UltiiJUJ'Not\

                                          -5-
                                  r                                                -(;-
~-~    S 'l.t<1-r £ DF       -(E. KAS                  .§
      ·couf\J-r'l o~             r!Jou.JJ£.            .§
                            U£         rz I F l C A -t;tJ N    , D t                                         ·1tJ 1H t
                   C6u~'l~·;9F crz1M1fJAL APPEALS oF 1£xAS
                      .      ;l'· vJ Rt --r AlD.
                            ;..                        .


'fRLtl       L    couf\ -r ~0 _2.3,SS 1 , 23rd.;. DIS-ri{Jc-r CbLlR I oF g ItA ZD P..LA
                                                 1
                                   eoutJ -r Y1 !"Ex. /JS




 MOTioN SEEK11J6 CDU~L ID. DVER."ULE E-X PAg. [ £
 ~lC/cl-}qLj S.uJ_3J.So8\51/,Si5["1'£x_cR_APP ZoD6] AS
 5 U. c_ H U 1\.J Co N.S [/ I U 1 I 0 tJ A L Y ~ ESIR Ic._IS t 2Z5lJ J-IIJBEAS PRocE.EiJt;JC3 IN F£DER.i_2j_ fLIJ -~~ JLJJ C!E.x__ CfZ.IJPP.I9CJz). FuA1H£.1Z, A couf\'1
  DRf)fR£D DISC.H~RGE OF Pro5£S · utJD£fZ S.£c. 12_ '12 1E.X. P£AJ~
  co.D£ _ 5t£ SIA 1£ \] _ CuELL AP.. -                     7o .5.uJ .. 3cJ. 31 S   AT   IS l8
  C7£x. _CfZ _ APf. ZooJJ.·
                    All"' HA!; A i7£M P[£[J LD DE!:.'[A trJ A R /. II. o "1 tJ. j(J _ c _c.· :P
                 ~PPtl C...A
  Rf.LLEF ~f.ZDM '"THIS CouP.:/ ON il-ltS ISS.u~ DI\Jt'l lo 6£
  A RfS I TR.A R.l L ~ f) £/J IE]) AN[) NotA.J Hl ~ D I1J L i.f RE.IVI El~ V I S
  .1-l HABEAS PRoc.ffbltJ(; LLill!J£fl.-. 28 t..LS~C. ~ZZ-5Lf ti\J Ff.D£RAL
  CDU"--,- cLAlMJN G 6Roui\JlJS oF AciVIAL ttJrJocEAfc£ lo
    lit£ ILL£G.t                                          -z-
..;
·~




       ~o Jj£.Ft.IJ5£S OF RJB.USIJE: uS:.t= DP II-IE wfE\l;ER. , lrJ DRI:J£R. F'oA. A PPLiC.1MJ-r To 'RA IS.£. A CLA 1/Vt IN
        FE[) t=RA L COUR I 01\J ,.q 5 ZZ.S Lf A pp L1 c A'1'10N "' -(H £ IJPP L I c~ N r
        M t1S -1' J-11() LJ £ Rfl lS£.b I'HE: c_£-A 1rv1 IN tH £ LolA.) ER. S -r~ [ £
       Cnu~-rs.
                   -J'JI(S coufZ'fS DEcLStotJ ltV Ex_ PAR-(£ R.LCH- l'llf ..5_u)_3c!-
         SD?J Ai 5 II & 515 C-rE.x cR.. APP_1otJ6) , DoES Alo'l IJLLouJ A
        APPLICI\JN'I lo CLI'liM Ac-rur~L Jllfllloc.t:.NcE lo 11 JLLE.6ALY
        E/IJI/t(JI\)t:_£b S&J'lEAic €. o/I.J AR /_ 1Lol A PPLt CA {Jt)AJ~ I'd A I
        Sll &.5!5 ..         1'1-JuS 1 1H£ APPLICAtJ! ClJI\J r1\Jc;-r Rt                                           -3-
'<



                                 RELIEF
             WHtrz£Forz£, PfZf.MIS£S cotJSI£lER£1J"' fJPfLic~l\.)'{
       REQu81 t'H;rl I/-11S. C/){Afl..'l HEAR -(HIS MD71ott1 ANb
       D\JE({RuL£ fx. ft:JR.7£ RJC.J-1- \crLf S ,u_}_ 3J. 5D8 , f6~ /10/\J
       l"HA1'1 ~/ru.bS --(H/J"'I J                  !
                        ,.
                        \
                        I
                  ,r
                  !

                  !     '
                       .i
                  ;




                  I
                 "!

                  I
                  i
                        I~
                        \
                        i
                  1    .\
                  iI     '
                        I,


                  I
                  '

ATTACHMENT   1    i
                   i I
                        :

                  lI ..
                  I
                  I

                  I


                  I
                  I




                  !

                  l
.'
     ao.'7!> 'SS7 .... -
                    i
                                                                                    ..,., .., .
                                                                                                                 . -~-~

     .alaat:ad,     ..-.led,     woni, c:ftU9ei4,       and     m:plliH4        u        . . . at   tM
                                                                                                                COPYj
     oat:ot1er - JlaEah   osr.na .a..o.,   1H1-1H2,      or    t:be · _22r11   oni&Uoia1      ot.tnct       1"1H S f. lfU ""T ~rJ HAtac.t::V\It£Nt wAS.
                                                                                                            llSE.b '"ft> iiiJC.R.EAS.t M 'I SE.tJ"fb.Jd
                                                                                                            lAl £RRcfl. Suc.Jl uJA S. .A lllotJ-
                                                                                                           FIJlJA L PRDBA-r!D -DiSc.I!A11.6Etl
                                                                                                           SEAl -r C. Ale.£. SEE A"T""T"/4c.HEb
                                                                                                                             4

     about tile 24tb     day or   Qatobar, A.D. 1H1, and 1111raz.                   tile   ~               OPJlEf't 6RAtJ~JtJG:. S'TA"TE~
                                                                                                           MJrrtpAJ Co DlSMIS$ MoTtpA! W
                                                                                                           RE\JAKE     f6o8A'"f"UlrJ   AAtA   olal~R
                                                                                                           GRA t&"fuJ G. D ISCJIAN:.If oF
                                                                                                           f&oBA II AN . Sue ti £/II Hr. AJ c.£Jrl E.;IJ"'f
                                                                                                           uJ/1 S. Nc. --r Su PPoS:.£ t"o B,; us.£ l'J
                                                                                                           Fo~ E.AJriAtJL.ifME:.AJ"r at= SC.AJ-t61/C£
                                                                                                        · 5E ~ . Ex. PAii-fE LA/Jtl.Lt; lj
                                                                                                        . 833 S- W_ 2d. 141 C-rEx..
                                                                                                          CR.. A PP- lqq Z] j S~A'T~ \L
             AIID   n~~ GUilD~ ..-aiD do                      hrtller     ~                tliit worer{ CL.tELLAit -7o s;._u)_ 3d.SIS"              A...,-
     ~ -s.-iclft          or u.   ~ ~-.                  aa tiMI 1ftll_*"Y or .naiy,· a.o.,. ·.
                                                                                                          RIR    (-rex.. CR. APP.      Zoo3J_
     J.Ho,    1n c:a- lftalbllr   ua1o,     in tM      Utb o1'IIIUcJ.al. ouutct oaart· .. :or
     kawD ComitY, 'faa8 tiMI ~~ere....nt           -          OOIIV:I.crtell or      ta. felony of



             AIID 'JD   mwm   .11J1111a uauiUD do             hrtlwr      ~ oat Wore                     A- I'HIS    .S EcotJ~ IENIIAI'IIc.£M€AJ-r
     t:ha   -1-.Jaa of        1:be prbuy     o r r - , and an.z.          t:be oaaviotioa in                 uJf.lS. DRt:>f>P!Eb _ .S.E~ A'f"1AcH£b
                                                                                                            Jub6MEA.j'"J' ~Su-r 1'1 ALSo
                                                                                                            CouLll AkYI BE LE6."1L'I l.lSEb
     aDil _ . GOD9:I.crtell   oa tM 14th     day   or   11ay,   .a..o., 19n,        in   c:aU.o ..a.r          BECAUSE \"f CD/&J..£11--r'U ""fctl
                                                                                                               £LifM £11)-(" of "(Hi£ DFF-IfN.S.E
     .,....,                                                                                                  .          .. ,
          .... ~-           . \
                    ~ ,··
                                      I
                                      '
                                      I



                                      i
                                      '




/




                                      ..
                                      !


    ATTACHMENT                    2
.• '


   •   THE STATE Ol' TEXAS
                                  ••                'J.3 S57
                                                        )


                                                        •               •   Df    ~    DIS'11UCT COURT OP'

       V.
                                                        •
                                                        •                   ~               COOMTY,        TEXAS ·
       T,;,&.c(    ()/_    A H v:~su I                  =~                            u.LI£. .DISTRICT
                            Dll'PJ\\PT' s UZXMYIT           01"   •!'M'!Mrn£WI:t=== zr.~_v..._..._
                                         . Jl· ..
                          HAXVQS •. JVD:tQ
                                   2J';JA.
                                                   q.u. tm'-.· .'-fJ,UUirtS.
                                             ··PRQDI%J~''-..c·~ll.PIJJs-
                                                                                     uay 2 t
                                                                                     iliA
                                                                                               lftlll'll
                                                                                               117'
                                      riUliiX   !;'§§   mJii QVTAL
                                                          A       .       . . . . . . ~eENHrtT
             COMES HOW,             7odd              lk.l+rdtu/ ~~
       Defendant in open Court in the above                   ~ and_             antitled           ·
       cause repre-nted           by@;._.· attorney, 1-/e I tf~U1rfr~~.
       with who• I have          previ~ly         conaulted, prior to enterinq·.y
       plea herein, and .akes tbe rollavinq voluntary                      sta~t:

                                                 I-

            The Judge adlloniahed and warned - , in writing, a. follows:
              1.   The ranqe of     ~ialment for the felony off..-. of Jt~'>i ·
                   l),.cJ\ '1'hfsst   /_.,.t },c'f-, of which I . . cbaqed, b by
                                       t&,
                   conf niiaent in the T*Xaa Dep&rtaent of Crialftal Juatice
                   Institutional Division tor a tel'JI of not . .are than
                   twenty (20) yea~ or l . .s than tvo (2) yeara. In
                   addition a fine not to ax~ tlo,ooo·.oo aay          be
                   b1poaed;
            2 •    Any reco.-endation of the proaecuti119 attorn.y -                        to punish-·
                   JDent ia no~ bindillC) on the Court 1
            3.     If tba punialment ·aaseased does not exceed the puniatment
                   rec0111J11end.ed by the prosecutor and ~ to by -      and .y
                   attorney, the court JIUJit qive it. pu'alaaion to - atoie
                   I -.ay prosecute an a~l on any utter in t:hla caaa except
                   ·for tho . . aattera rallied by written .ation Llled pTior to
                   trial; and

            4,     I.f I •• not a citi&en of the United Stat. . o~ Allerica, a
                   pl•a of ,.,lty - aolo oo•~. .dere for the o~Len88 cbar;ad
                   JDay result in deportation, the esaluaion ·rn. .._iaaion to.
                   this country, or the denial of naturaliutiaa uncler f..Seral
                   lav.
            5.     I f I . . granted a dafaqed ~j~i~t14Mt ,~~. on vio-
                   lation of a -concU Uon           if prObation ijj. oli,'iil 1ft ~        CCNrt,
                   I •ay be arre•ted ard            9'Ulned u p..oYitlit4 1la- ~            'bltae
                   i:rt:: ~u4:•1.:=n~ ~~em:~ .rJ.Ji:r~
                   proceed• vit.b an actj.UoatlCMl ·of pilt Dft t:M W!tb••l
                                                                            ..
                   chaqe. Mo appeal My M ~ tna .a.ia ~a~iCMh


                                  1 Deleft4Uftt 1 a     llli\1&1~
'.


 -          Utar aA :l::~tion of             qull~ A.l ~="9'1·
            incl.udi.ng ---.a-at 0~ pmlat-Ut, -prOIOOV-.u--        Of
            aentenca, grant.1.nr; of probation, aDd aw--l oaatiJNe -
                                                                         ----------~-~--,...




            i f the adjudicaticn of quilt hJwl DOt been. defq:red.
                                                  n.
            The Judge turthar          ~isbed aDd            warned M, in writing,
       aa !ollowa:

            ....
            1
                   ot •z right nw-t to l:M ~ted L,
                   on the indict:.eut o~ a GraDd Juryl
                                                                   ~is   caaa   axc;pt

            2.     Of -.y right to have the ia4iot:.esat -          hdonntr:ki& read
                   aloud and in tul.l;
            3.     Of -.y _right to trial by jury~

           4.      Of -.y right to wait ten (l.O) daya to al.lav . . court-
                   appointed attorney to prepare for trial:                 ·
           5.      Of -.y right to be confronted by the vitnea- aqainst
                   -~
           6.      Of ay riqht aqainat . .l.t-incriaination; and


 (e.       7.      Of ay riqht to a pre-aentance inv. .tiqation and report.

                                                 :III.

           :r   d . . ire to     waive and do waive the foll.ovinq 'r!.pt.:
           1.      Waive the ·riqht to be pro.~tad by a Grand JUry
                   incUcblant. and announce .y election and corwent to
                   be prosecuted by intoraationr

           2•      Waive the readinq of the i.JMU.ataeat - ilteoz:wt:ioa:
           3.      'Naive the right of trial by jury aDd nqu..t the
                   conaent and approval of the Court and the p&oaecutinq
                   attorney to .y waiver; .
                         .   ·
           4.      Waive the tan (10) day vaitinq period for tri.al attar
                   tbe •pPOinblant of .y attorney aDd requut the oonaant
                   and approval- of .y court appointed atto~ -to rq ,.iverr

           5•      Waive the right to ba oonfi'ahtad
                   aqai.Mt . . , oonaant to tM
                   conaant to waive the ~pear~~                                      croea-
                   ~tion of wA'~-~~~­                                                 to an
                   oral_ at~p;&l___ ation
                   introdu.cticin of ~~I:IMii!N                                  .-'*-nu
                                                                                  -  tba

                   :t"!c:i::;w
                   and
                   vaiYVI
                         J:'~
                                       &Ddto
                                    ..._
                                               :u'ta:
                                           OOMIInt
                                                                                  --
                                                                                  1M1Wilnt,
                                                                                 MniA




•                                   -------~-
                                                         •
                                                                 ----~----------------
..

 J.




           6.     waive th..CJht eA:J&inat         aalt-~nauon,                  aDd

           7.     Waive the riqht to a pre-sentence inv-tiqatJ.on and
                  report.
                                          rv.
           I     do    further   adldt   and· judicially        conf-•            to       the
      allegation• and fact. contained in the in4iotaaDt                     J.D.eo:r.a~ea

      herein which baa been read and explained to M and                      &9t"..        and           ~
                                                                                                         '\
      atipulate that the alleqationa and facta an true and                            correct
      and conatitute evidance_in thia ca...
                                              v.
           I    do further atate aa follows:
           1.     I voluntarily, of ay oWn fr. . will, plead g.:::Miij - nolo
                  contsnd~,   to the offense charqed in the in4l.otaeDt-
                  ia,o.. a~uD herein;
           2.     I have never bean treated for any type of -..nta1 illn. . •,
                 aJI aane nov and vaa aane at the tilM of the camai. . ion of
                 the offanae to vbich I have pled quilty - aolo conten4ere:
           3.    My plea ia entered without any consideration o1 fear and
                 I have not bean threatened in any :aanner vbatsocv~rJ

           4•    My plea 1• entered vi thout any persuaaion and X have been
                 promised nr;?~inq for anterinq auch · plea 1 and
           5.    I vent ~qh the ~ 9rBde i~ achool, can read, write
                 and under~tand the Enqliab Ianguaqe.

                                         VI.

           I further at.ate that I have never before . been                      couvlctecS
      of a felony offenaa in tbia                    other 'State, and           prQ       the
                                                                                                    ·.
      Court to grant ae probati          in    the    event . w:y   puniama.at                 1a
                                     ten (10) yeara         confineaent            1D      the
      Texaa Departaent of Co                       Except, I vaa oonvict.t _


                                         VII.
           I underatand that in tblt evant I            u    convicted,           I     bave
      the leflal riqht of appeal to ~. Court of Appe&la,                    ai"irl9            in

                          l.   Def~··     lnt-.t.i.u   -t ·-         ..
                                                                     ~:;;
                                                                     '       .             -
                                                                itzi\. £~\ M          .; ;.t$ttv
            /


-t •




       ...-------------~-:-o-,_..__,~                          __;_, _ __         --o~--...------.;c   -·-co ';:' '·       ~,   -.-,
                · Houston, Barris ~J',              'l'exas,     and     &180           •       ripl:            to          be
                 repreaent.S on     a~ by           an attorn-y         o~    rq        c:boice.          Xf           I     ..

                 too poor to pay for .ucb 'attorney or                   tbe           record - aa             appeal,

                 the Co~ will, upon a tincUng of indl~,                                      without           expenae

       i'        to •e provide an attorney And a                 proper           r.corcl       for         •ucb             an
                appeal.      I waive tbe rigbt to appeal.

                       I U1fDDS'l'AJm '11m AD«*ITiotlS, STATEKEIITS AJrD lrAIVD5                                           S.!'l'

                 P'ORTH ABOVE AJfD I All     ADU      OP ~ CC.SltQODCU OF IIY PLZA.


                       Dated and Siqned thia the __ll!_t day                  o~       _ _...:Ma=-'-7_ _ _ , .A.D.




                     sworn to and SUbacribed before - by tbe- aaid De~endant
                on thi• the ~ clay o~           May          , - .A. D.- 111_!!., to
                which I place ay band and affix the aeal of oZfice.


                aeal



                       I   have consulted with the Defendant; ..SViaed                             Ida-.._.                 of

                hb-beT riqbtar ~lieve               ~             to    be         aane,       and          able            to
                underatand the nature and conaequencea                       o~        tbeae     proo.edinqs1
                approve bia-t.r       •i9niDCJ       of    the        plaa        of        pll~       -•       ~

                ge•tn . .re7 waiver         of     jury,     waiver          of        ten     (10)         daya            to

                prepare      ~or   trial,        a«Jn...nt       to     atipvlau               nideDoa,                    aftll
                jucHcial oonte. . iOI\7 and. I        •iv•       the ten (10) dap M
                tor trial.



                                     4 O.lenMM'I           IA1t1ala~"'·--
•
               Dated and Slqned tbb the -l..l.a.L day    or            May

       A.D. 19_21.




                                                                                         ...
                                                                                         '
               Before tbe entry of     the   Dereor:lant'• . p l -     herein,     the

       above   requ-u, vai vera    aDd rtipu1atiooa are hereby               consented          .. ,

       to and approv.ct by . . . tbe ~ing              attorney        ~inq

       the State.


            Dated and Slqned thb the ....llaL. day     ot   _..::Ma=zl-._ _ _ ,




•      A.D. 19JL .




                                                                                                     I
                                                                                          .4.        !
                                                                                                ~:




                                                                                               --~




I.,-
                         I NWA.il'•
                                4{1>
                  /




•   :   ..."':-



                             On thia the
                                              .~         ..
                                               Jill day of _ ___,Ma:=.~.----------­
                                                                                           -- ···-·


                                                                                             •
                                                                                                      ·-·   -·
                                                                                                                      -


                      A. D. 19 _u.,      prio~           to        aOceptincJ     the     Defandant'•                       plea     of

                      quilty - DOlO OOJlteD4are herein, the Ccxlrt duly                                          and        properly
                      admonished and warned the Defendant, in vritinc;r, . . . .t                                                forth

                      herein above ki•-bar signature.

                             Before . .kinq a finding on Defendant'•                             pl . . ,              the       Court
                      informed the Defendant that it will follow                              tba                pl.aa      barqain

                      agreellent. The COUrt fi.nda                    the    Defendant'•              pl..             of    tuilty
                      nolo     cont~,                waiver.           and      ccmaent     to         ~              :rr.aly       and

                      voluntarily . .de; approv . . the vaiver ot juxyr the                                           ,.iver         of
                      pre-sentence inv. .tigation and report; and the COJUimtt to
                      stipulate evidence.
                             The Court having considered the foreqoi.nq p l - of                                             C]Uilt::r
                      - nolo contendere of the Defendant; it                            plainly                  a~rinq             to
                      the    Court    that         the        Defendant      is,    -ne;              repre.ented                   by

                      competent counsel: able to and does                        unden~tand            the .Dature                 and

                      consequences       of        th. .e      proceedinqs r        uninfluenced                                    any
                      consideration of tear                   or    persuasion,         pro.ptinq                  ~her              to

                      cont . . s hb-har quilt; and the Court                       having             duly            ad:aoniab.t
                      the    Defendant        of     the           conaequen~       of     bJ.-Jter                   pl . . ,      the

                      Defendant      having         parsi•ted           in   plaadin9         VQilty                        ~MalO

                      contendere, the Court accepts Defendant'•                            pl..                  or       pilty
                      aolo oontea4ere and orders that such pl . . ~ entered-upon                                                   the
                      ainutes of this Court •.
                                                                                                                                          ·I

                      A.D. lt_ll.
     '1   . ,.,          . ·h;::,·,·, .. ,
                  ..     ·.·''\!~
                          ••   :   !'
                                        •
                                            '" •.       ~' .;   .
                  .~
                                                           '


                                                                        \
                                                                        !
                                                                        !




                                                                        ;
                                                                        I
                                                                        I


l
                                                                        i
                                                                        I
j                                                                       l
                                                                        I

.1
                                                                        !i
~
                                                                        \t

l                                                                       I


                                                                        II
                                                                        [
                                                                        I
                                                                        I
                                                                        I
                  ATTACHMENT                        3                   I
                                                                        I
                                                                        I
                                                                        l
                                                                         lI
                                                                        I
                                                                        !
                                                                        'I
                                                                        l




                                                                        lI'
                                                                        f\
                                                                        l
                                                                        i


                                                                        \
                                                                    '   i
                                                                        !

                                                                        {
                                                                        !
                                                                        I
                                                                        I'
.'
                •.. ....··
                                                              •                   110.       u.uz
                                                                                                                        •          r
                                                                                                                                   r
                                                                                                                                           ~~
                                                                                                                                             FIL·::-~1
                                                                                                                                           ~!Qf   4!
                                                                                                                                                        p.
                                                                                                                                                       ll992l
                                                                                                                                  i
          THB STATB OP '1'BXAS
          vs.


                               JUIIGIIBST OH PLEA                       or      GUILft' OR BOLO COlft'IIIIDBIII! BIII'ORB COUJa'
                                                                             n:rvmt    or JURY 'I'RUL

          JUdp PrUidlna;                                                                                                                          ,_21-92

          Attorney                                                                                            Attozney
          tor State:            fCIII Selleck                                                                 tgr Defen4antl

          Offense
          eonvloted at:                  n..4ly v...,.... ill Peul. I-rttvtJoq
                                                                                                              Date 0 ( ( -
                               Deqreo;                 2Dd.                                                   Co=trt.~•            Oecolle   n.    1991

          CJ1U9lnq



     *-
          Ill!ft;rppiJ!t:         Indiqt:Mnt. I                                                               Plg;      . . . , . , . , 9 CQnt:mJd!U'll
       ·'fa~         Of      -P~~-:   _· ........_. :·········"· .. ,.;.-·:.,·... --.: , ·..... _......   ·    · ··

     &;.II:Pi!!;:;I:S:Lll.t:l!;lb:.L;Al;~t::!!;;!I!~~-~~U.!!t't-_·.i..;;·
                                                       ·-;:,;r u.~.KD~!!~·· an::!ic~-~~U~U~): .s;~: ~- .....
                                                                                                        ,.rs~:-=-m=-i-!r.Jldin9-u-rn----.:...-~-.
                                                                                                           :                                      _ __;.,..;....----:--~ /it~:~~f~~E ft~!~:~~t1;~~

          Pindin9a on uae
          at Qeadly wuwn;
                                         :::e9=                                                                                                                     cctJS.-rrru-r£ll E·L£Mei\J -r
                                                                                                                                                                    fHE ot=t=E/JSIE •
                                                                                                                                                                                                     t>F='

          Date sentence                                                                                                                                              "(u £ ~1n.s. -r EttJ HAtJ UM6tJ;- vJAS.
          Ippgps!l                          5-21-92                                                                                                                 UOCC. --(#A-r I uvtJL>LUA>-rARILI.f
                                                                                                                                                                     PLEAC:. "ftw£ -;-o. MY
          Puniabmant and                                                                                              Date to
          Ploc:a of Cpntinpent: J'Utea (1.5) Tn.                                                  TIICJ-m             cppenqes                                       iiiJ£FF£c..-ruJ£ APfcuV"t'elJ
                                                                                                                                                                     C.ou,J.S.£L 'LoLfl ME" 'f'H £
                                          I'~        2-,_92
          'l'iM    cmQigd:    co ,_21-92
                                                                                                              rotal AJiount of
                                                                                                              Met4bJtipnfB1Mgtlon;
                                                                                                                                                                     S I'A ~ € cou Lll 5. -oll u £. E
          Concurrent Unl-• otb8rvl. . Specified.                                                              bstitutlcm to Be Paid '1'0:                            IUtS        £1\JIIA,-JLE'MDJ-r vJIIicH
          ltacU4 with 91-281-c oue of ~                                                                               &a.e:-.                                            Wt1~f'A LS..£- I t:.A,J tJo-r
              Couaty, 'faa•                                                                                           Address:
                                                                                                                                                                     \JaLUIJL'I'lRILtf I'L£A 1-f
                                                                                                                                                                      ,  E.tJHAtJ LIEMENT Ti-14-r
                                                                                                                                                                      S NctJ - f:.Jr.IA L Alllll uo lh _
                         I •
                                   'l'be
                                 .....
                                                 Detendaut
                                                    IUI'Vinq  been   llldiot-Jie4    0 '  '¥
                                       in the llllove entitled and I11IJiberecl caue for the                                                                              EE    MEAJ€F£E (}_ STAll'€
                        felony otfenae llhOVD aboVe and tbla cauae beinq tbia day                                                                                   t S 5_UJ_3.J. SOtD        (TEX...APP~
                        called. for trial, the Stete IIJIPU%*1 by her D.btrlat
                        Attorriey as n....s aboVe and the ~ODC!ant n.aed aboVe                                                                                           EAUnfGitl-r].
                        appeared in person and "D:>! Cowlael as 11-.d aboVe IUid both
                        parties announced raady for trial~             'l'ba Defendant, in
                        person, in vritincJ, and ln open caart, valved bill ri;ht of
                        trial by jury, (8UCh M&J.vu- belDCJ with the COliMitt IUid
                        approval of the Court and the Diatrlat Attorney in vri~nq
                        and fUed in the papers of thle cauae) plead.s u            indicated
                        above      to       the       ol!arga     aanteined       in     the
                        11141otaeat, . . .    •-




          ~

      I


                                                                                                                                                                I         GE 1
                                                                                                                                                                    '·




                                                                         ;·-·                                                                                          . .I

      ·I   I
               ,   ...                                                        "
..                                    e




                           I t ia tberefore CCIISIDIIRJID, CJitD1!IIBD AIID .u.7UDGID by
                     tbe eaurc that the Def..sat 1a guilty or t u orr-
                     indicated ~. a fel.ony 1 and tbat: tbe Aid Det....saat
                     coaUtt:ed tbe Aicl·off- on the date iDIU.cat:ed aa-r., and
                     that he be puniabed by conr~ 1ft . the n.titutional
                     Division of the 'lWD• ~ of Cl'iainal Jlati- far tbe
                     period indicated a))ove, aDd that the Sbte of 'I!Uali do a..ve
                     and reccwar of tba DefeDdlmt all ao~R• o:f tlul proeecut:ion,
                     ror vllicb exec:Qtion will 1 -•




                         ..The •aid Def.mlant vu ~ed to jail until                  Aid
                     Sheriff can obey the direction& of tlli8 nntam:a.


                   sigud and entend tllill the     eg_,(..day o f _...........
                                                                          ...._,_ _ _ _ __
           A.D., 19_t_z__ •




           Motic. or AppAl: -Wo-._ _ __
                                ·. ·. .
                                                      .,
        ..     ·,
             ,.•'/
                            ~



                                              ··.·'
'·t..



                                                           \
                                                           I
                                                           '




                                                           I
                                                           \
                                                           (
   I\                                                          l
                                                               t
                                                               i
                                                               iI
                                                               I.



                                                           I
                     ATTACHMENT           4                    It




                        I
                      (I      Vol   :_-}'_5
                                                                            -•
                                        No. 12-010

                                               ll
        THE STATE OF TEXAS                     ll        IN THE DISTRICT COURT
                     v.                        ll       OF BROWN COUNTY, TEXA
         Todd Warren Altschul                  ll        35TH JUDICIAL DISTRIC
==~==========~~==~ll
                                                                                                 ''·:•.   ~"f.,_-
          MOTION TO DISMISS MOTION TO REVOKE PROBATION                                                              '   ·.,.·~·-

                                     AND ORDER


TO THE HONORABLE JUDGE PRESIDING:
                                                                                                                                                     f
NOW COMES the State, by her Assis~t District Attorney, and moves the Court to
dismiss the Motion to Revoke Probation. filed in the above entitled and numbered tf--(HI£ £.1JIIArJC.£M£AJ /  US.ifi:l
cause for the following reasons, tO wit: ·,'                                        WAs. P~o&A-r£l::J lV.l IJ
Further prosecution of the Motion To Revoke Probation is not desired at this time.    AlE iJEK. RE:\loiIZ
                                                                                                                        EIJ ilr:JtJc.EM£11)1 UNhcf.a.. Texas              · STATE OF TEXAS          -
                                              By:                             !l~!lli\J         ·. COUNTY DF BROWN         ,                 J
                                                                                                The document to Which this certificate is affixed, containing                .
                                                                                                pages, is a tul~ true and correct copy of the original on file and of record m
                                                                                                my office_


                                                                                                                                   AffiST:~tl/1\--   aq           20_l2

                                                                                                                                   JAN BROWN, DISTRICT CLERK
                                                                                                                                   BROWN COUNTY, TEXAS

                                                                                                                                   BY     .~                       DEPUTY
         .
             .
             .. \·
                       ..   ,-:~
                              '.,~
1'
                                      '    '   ....~
                     ..-             ·r~




              ')




                                                           ,
     ATTACHMENT                                        5   i·I
                                                           I'
',.

                                                                        e/r~~~~~~~
                                 .1\USE NO. 12010                           ~~'.                                          I
      THE STATE OF TEXAS                                        IN THE 35TH DISTRICT. . .                      ~~~J~D
      VS.                                                     · OF BROWN COUNTY
      TODD WARREN ALTSCHUL                                    '· BROWNWOOD; TEXAS                  At -·O'clock- M
                          MOTION FOR DISCHARGE fROM" PRUBI\1IOK                                           fEB 2 7 1997
                               AND DISMISSAL OF CHARGE
                                                                                                          {',.a_~-                    .
      TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                                  Clcd::l&~l~~; Court Bru\vn Co. TX
      Comes now TODD WARREN ALTSCHUL       ,Defendant and probationer inBt:he                                                     Dei
      above-entitled and numbered cause,and moves the court to terminate the
      period of probation;.pursuimt to Article 42.12, Section 20 of the Eode _of
      Criminal Procedure, and. insupport